Citation Nr: 0000468	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for otitis 
media.

2.  Entitlement to service connection for bilateral hearing 
loss, on either a direct basis or as secondary to service-
connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the above claims.

In August 1997 and February 1999, the Board remanded this 
case for additional evidentiary development.  The RO complied 
with the Board's Remand instructions to the extent possible; 
therefore, this matter is ready for appellate review.


FINDINGS OF FACT

1.  The veteran failed to report for VA examinations 
scheduled in conjunction with his claim for an increased 
rating and has made no showing of good cause.

2.  The veteran currently has bilateral hearing loss. 

3.  There is competent lay evidence that the veteran was 
exposed to acoustic trauma during service. 

4.  There is no evidence of incurrence of hearing loss during 
service or within the year after the veteran's separation 
from service.

5.  There is no medical evidence of a nexus, or link, between 
the current hearing loss and any disease or injury during 
service, including the alleged acoustic trauma.

6.  There is no medical evidence showing that the veteran's 
hearing loss was caused or aggravated by his service-
connected otitis media.

7.  The veteran's claim for direct or secondary service 
connection for hearing loss is not plausible.


CONCLUSIONS OF LAW

1.  The veteran's failure to report for VA examination 
requires that his claim for a compensable disability rating 
for otitis media be denied.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.655(a), (b) (1999).

2.  The veteran has not presented a well-grounded claim for 
service connection for bilateral hearing loss, on either a 
direct basis or as secondary to service-connected otitis 
media, and there is no statutory duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased rating claim

The veteran has been service-connected for otitis media since 
1945, with assignment of a zero percent disability rating 
since 1947.  In April 1991, he filed a claim for an increased 
(compensable) rating.  A July 1991 rating decision denied 
this claim, finding that there was no evidence showing that 
the veteran currently has an ear infection.  

In August 1997, the Board remanded this case for an 
additional VA examination.  The veteran failed to report for 
examinations scheduled in 1998.  In August 1998, the RO sent 
him a letter asking if he was willing to report for 
examination; he did not respond.  In February 1999, the Board 
again remanded this case because the veteran had not been 
adequately notified of the adverse consequences of his 
failure to report for examination.  RO personnel spoke with 
the veteran in March 1999, and he indicated his willingness 
to report for examination.  However, he failed to report for 
examinations scheduled in August 1999.  

Where the evidence of record does not reflect the current 
state of a claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the RO scheduled the veteran for VA 
examinations, as detailed above, and he failed to report for 
each examination.  While VA has a duty to assist the veteran 
in the development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (aff'd on reconsideration, 1 Vet. App. 406 (1991)).  
In this case, the Board finds that based on the failed 
attempt to provide the veteran a necessary VA examination, VA 
has done everything reasonably possible to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).  Further development in 
this case and further expending of VA's resources is not 
warranted.

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655(a) (1999).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (1999).

The veteran's pending claim is a claim for an increased 
rating for his service-connected otitis media.  A thorough, 
current VA examination is necessary in order to evaluate the 
severity of this disability and obtain the information 
necessary to rate this disability, especially since VA's 
rating schedule evaluates his disability according to the 
level of hearing impairment, but the medical evidence does 
not indicate which portion, if any, of his current decreased 
hearing acuity is attributable to the service-connected 
otitis media, as opposed to other causes.  The veteran has 
clearly failed to cooperate with the RO's attempt to afford 
him the necessary VA examination.  The veteran's cooperation 
in reporting for examination is crucial to the fair and 
thorough adjudication of his claim.  
 
The veteran has not presented any evidence of good cause for 
failing to report for the various scheduled VA examinations.  
VA fulfilled its duty by scheduling the veteran for VA 
examinations and notifying him of same and of the 
consequences of failure to report for examination.  In the 
particular circumstances of this case, it would be pointless 
to remand the veteran's claim a third time since the veteran 
clearly has no intention of pursuing his claim at this time. 

Accordingly, the Board concludes that based on the veteran's 
failure to report for the examinations scheduled in 
conjunction with his claim for an increased rating, his claim 
must be denied.  38 C.F.R. § 3.655 (1999).  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

B.  Service connection claim

1.  Direct service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

The veteran is not entitled to presumptive service connection 
for bilateral hearing loss.  The veteran does not contend nor 
does the medical evidence show that his hearing loss was 
manifested in the year following his separation from service.  
The medical evidence shows that he was first found to have 
hearing loss more than 45 years after his separation from 
active service.  The first diagnosis of hearing loss was in 
1991, and VA examination in 1947 showed normal hearing 
acuity.

The veteran currently has bilateral hearing loss.  His 
service medical records do not show treatment for complaints 
of decreased hearing acuity.  The veteran has stated that he 
was exposed to noise during service, and his statements are 
accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  Moreover, his service records 
indicate that he trained for a field artillery position, so 
his contentions are plausible.  Therefore, the first two 
elements of a well-grounded claim have been satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim for direct service connection.  There is 
no medical evidence of a nexus, or link, between any 
inservice disease or injury and the current hearing loss.  As 
indicated above, the veteran's service medical records showed 
no complaints of or treatment for hearing loss, and his 
hearing acuity was within normal limits upon separation from 
service in 1945 and upon VA examination in 1947.  The first 
complaint of decreased hearing acuity shown in the post-
service medical evidence was in 1991.  There is no evidence 
showing that the veteran had any decreased hearing acuity 
prior to 1991, and he denied having any hearing problems 
prior to approximately 1990 during his testimony in 1992.  

At no time has a medical professional concluded that the 
hearing loss shown in 1991, more than 45 years after the 
veteran's separation from service, is in any manner related 
to his military service, including the alleged acoustic 
trauma, or that it began during service.  The VA examiner in 
1991 concluded that the veteran had sensorineural hearing 
loss with a history of noise exposure during military 
service.  The examiner did not, however, explicitly relate 
the veteran's hearing loss disorder to his military service, 
including the reported acoustic trauma.  Rather, the examiner 
merely documented the veteran's report of noise exposure.  
The fact that the examiner recorded a diagnosis of hearing 
loss with a history of noise exposure in the Army does not 
amount to a competent medical opinion as to nexus.  It is 
apparent that the examiner merely reported the veteran's 
history as he recounted it.

The only evidence linking the veteran's hearing loss to his 
period of service consists of his current statements.  Even 
accepting his statements as true, he cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting his 
own opinion.  He does not have the medical expertise to 
render a probative opinion as to medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board concludes that this claim 
is not well grounded.

2.  Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

As indicated above, the veteran currently has bilateral 
hearing loss, and he is service-connected for otitis media.  
However, there is no medical evidence showing that a 
connection or relationship between the service-connected 
disability and the current hearing loss is plausible.  At no 
time has a medical professional indicated that the veteran's 
service-connected otitis media has in any manner caused or 
aggravated the current hearing loss.  As indicated above, the 
veteran is not competent to opine that such a relationship is 
possible.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without competent 
medical evidence establishing that there is a plausible 
relationship between the diagnosed hearing loss and the 
service-connected otitis media, the veteran's claim for 
service connection on a secondary basis is not well grounded.  
See Jones, 7 Vet. App. at 137.  

3.  Conclusion regarding service connection claim

For the reasons discussed above, the veteran's claim for 
direct or secondary service connection for hearing loss is 
not well grounded.  The Board's 1997 and 1999 Remands 
instructed the RO to provide the veteran a VA examination and 
obtain a medical opinion as to the etiology of his bilateral 
hearing loss.  A Board remand confers upon the veteran the 
right to compliance with the Remand orders, and VA has a duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  As discussed above, the 
veteran failed to report for the scheduled examinations.  
Since this is an original claim for compensation, it is 
decided based on the evidence of record regardless of his 
failure to report for examination, in contrast to his claim 
for an increased rating.  See 38 C.F.R. § 3.655(a), (b) 
(1999).

In addition to the veteran's failure to cooperate with VA's 
attempt to assist him in the development of his claim, there 
is yet another reason not to remand this case again.  Because 
the veteran has not submitted a well-grounded claim, the 
statutory duty to assist was not triggered, and thus there 
can be no duty to assist violations.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997) (under § 5107(a), Secretary has duty to assist 
only claimants who establish well-grounded claim).  Until he 
establishes a well-grounded claim, VA has no duty to assist 
him in developing facts pertinent to the claim, including 
providing him additional medical examinations at VA expense.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.326(a) 
(1999) (VA examination will be authorized where there is a 
well-grounded claim for compensation); see Morton v. West, 12 
Vet. App. 477 (1999) (VA cannot assist a claimant in 
developing a claim that is not well grounded).  The Board's 
Remands were erroneous to the extent that they implicitly 
concluded that the veteran's claim for service connection was 
well grounded and requested a medical opinion concerning the 
etiology of his hearing loss.  Any failure of the RO to 
comply with the terms of the Board's Remands is not 
prejudicial to the veteran given the lack of a well-grounded 
claim.  See Morton; see also Roberts v. West, No. 97-1993 
(U.S. Vet. App. November 19, 1999).  

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground the claim for 
service connection.  The veteran has not alleged that any 
medical records exist that contain medical opinions 
associating his hearing loss either with his period of 
military service or his service-connected otitis media.  

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for direct or 
secondary service connection for hearing loss is plausible, 
the claim must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of this claim because such additional development 
would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to a compensable disability rating for otitis 
media is denied.

Having found the claim not well grounded, entitlement to 
service connection for bilateral hearing loss, on either a 
direct basis or as secondary to service-connected otitis 
media, is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

